[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                  FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                May 18, 2005
                                 No. 04-15769
                                                            THOMAS K. KAHN
                                                                 CLERK

                     D. C. Docket No. 02-00023 CV-WLS-1


CRAIG LAYTON,

                                                        Plaintiff-Appellant,

                                     versus

JARROD EASON,
Fire Chief of Terrell County,
JEFF HANNER,
LINDA HANNER,
BOB HANNER,

                                                         Defendants-Appellees.



                   Appeal from the United States District Court
                       for the Middle District of Georgia


                                 (May 18, 2005)
Before TJOFLAT and KRAVITCH, Circuit Judges, and MILLS*, District Judge.

PER CURIAM:

          AFFIRMED. See 11th Cir. R. 36-1.1




*Honorable Richard Mills, United States District Judge for the Central District of Illinois, sitting
by designation.
   1
       11th Cir. R. 36-1 provides:
          When the court determines that any of the following circumstances exist:
                  (a) judgment of the district court is based on findings of fact that are not clearly
                      erroneous;
                  (b) the evidence in support of a jury verdict is sufficient;
                  (c) the order of an administrative agency is supported by substantial evidence on the
                      record as a whole;
                  (d) summary judgment, directed verdict, or judgment on the pleadings is supported
                      by the record;
                  (e) judgment has been entered without a reversible error of law; and an opinion
                      would have no precedential value, the judgment or order may be affirmed or
                      enforced without opinion.


                                                    2